Citation Nr: 1719199	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P.R.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1977 to February 1980 and in the United States Navy from January 1981 to February 1982.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO granted service connection for an acquired psychiatric disorder (claimed as schizoaffective disorder, depressive disorder, and bipolar disorder) and assigned an initial 100 percent disability rating effective from February 10, 2005.

In June 2012, the Board remanded the Veteran's appeal to the RO for additional action.  The RO was instructed to afford the Veteran an RO hearing.  In August 2012, the Veteran was afforded a hearing before the RO.  

In July 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.

In November 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. so that the RO could address the Veteran's contentions of CUE in an April 1992 RO decision.  The action specified in the November 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied the Veteran's application to reopen his previously denied claim for an acquired psychiatric disability, and the Veteran did not appeal.  
2.  On February 10, 2005, the RO received the Veteran's request to reopen his previously denied claim for an acquired psychiatric disability.

3.  The April 1992 rating decision which denied entitlement to service connection for a psychiatric disability has not been shown to contain any undebatable errors of fact or law.


CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied the Veteran's application to reopen a previously denied claim for an acquired psychiatric disability is final.

2.  There is no CUE in the April 1992 RO decision that denied the Veteran's claim for a psychiatric disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The criteria for entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder have not been met.  38 U.S.C.A. § 5110, 5121 (West 2014); 38 C.F.R. § 3.400, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date

The Veteran is seeking entitlement to an effective date earlier than February 10, 2005 for a grant of service connection for an acquired psychiatric disability.

The effective date of a grant of service connection is governed by 38 U.S.C.A. § 5110 as implemented by 38 C.F.R. § 3.400.  38 U.S.C.A. § 5110 (a) states, "unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110 (b)(1) states that "the effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefore is received within one year from such date of discharge or release."  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

In this case, the Veteran has had a diagnosed psychiatric disability since 1986.  He submitted his original claim for service connection for an acquired psychiatric disability in August 1991, which was denied by a March 1992 RO decision and then again a month later in April 1992 RO decision.  The Veteran was notified of these decisions and did not appeal within one year.

Since April 1992, the Veteran has attempted several times to reopen his claim for an acquired psychiatric disability.  His most recent request to reopen this previously denied claim for entitlement to service connection for an acquired psychiatric disability was received by the RO on February 10, 2005 and was granted in a January 2008 RO decision.  Prior to that, the Veteran's last request to reopen his claim for entitlement to service connection was denied by the RO in a December 2003 rating decision.  The Veteran did not appeal that decision and it became final.  There is no evidence that the Veteran submitted a new claim between December 2003 and February 2005 and he has not claimed otherwise.  Thus, the RO appropriately assigned February 10, 2005, the date the Veteran's reopened claim was received, as the effective date for the grant of service connection for an acquired psychiatric disability, since it was later than the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

However, the Veteran has argued that an earlier effective date for the grant of service connection for an acquired psychiatric disability should be assigned because there was clear and unmistakable error (CUE) in the April 1992 RO decision that denied his original claim for a psychiatric disability.  

An unappealed decision of the RO or the Board becomes final and binding and is not subject to revision on the same factual basis in the absence of clear and unmistakable error.  Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 (2016). 

The United States Court of Appeals for Veterans Claims (Court) has propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105 (a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000). 

The Veterans Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  A breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334 (Fed. Cir. 1999)).  

"'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatable."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

In Russell, Fugo, and other decisions, the Veterans Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Veterans Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE. 

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993). 

Thus, the question for consideration is whether, at the time of the April 1992 rating decision, the correct facts, as they were known at the time, were not before the adjudicator.  Alternatively, CUE could also be established if the statutory or regulatory provisions extant at the time were incorrectly applied. 

Here, the Board can find no evidence of either.  It appears that the Veteran's service treatment records were of record and were reviewed by the RO in April 1992, as well as records of inpatient psychiatric treatment at Cumberland Hospital from January 1986 through February 1986.  

The above records show that during his first period of service, the Veteran abused alcohol and drugs, at one point in July 1978 drinking so excessively that he required hospitalization.  The Veteran was also disciplined several times for drug possession, as well as disrespecting an NCO.  No psychiatric disability was diagnosed during this period of service.  During the Veteran's second period of active service, the Veteran continued to abuse alcohol and went AWOL several times.  The Veteran's commanding officer recommended that he be discharged for the convenience of the government because of his poor performance, military infractions, and poor attitude.  He stated that the Veteran "requires constant supervision, dislikes and flouts authority, and is unable to adapt to a military environment."  At the Veteran's discharge physical in February 1982, he self-reported depression and excessive worry and the examiner noted that the Veteran suffered from "situational anxieties secondary to disciplinary actions."  However, no acquired psychiatric disability was diagnosed then or within one year of service.  

The earliest post-service psychiatric treatment occurred in January 1986 when the Veteran was hospitalized after displaying psychotic behavior.  He was diagnosed with atypical psychosis with some component of bipolar affective disorder, but treatment records from Cumberland Hospital show that no prior psychiatric problems were reported by the Veteran at the time of hospitalization and there is nothing in the records that suggests any relationship between the Veteran's service and his current psychiatric problems.  Based on the above evidence, the RO in April 1992 concluded that the Veteran's current psychiatric problems were unrelated to his military service, finding that he had not suffered from a chronic psychiatric disability in service or within one year of service.

The Veteran has not identified any additional treatment records or other evidence that were in existence at the time of the April 1992 RO decision, but not reviewed, such that the correct facts were not before the RO.  Nor has he identified any regulation or statute that the RO did not properly apply.  Instead, the Veteran has contended that because in a February 2005 VA treatment note, his treating psychologist Dr. R.R. opined that it is at least as likely as not the Veteran was displaying symptoms of mental illness during his second period of active service and possibly his first, the April 1992 RO decision is wrong.  He has further insisted that if the RO had just afforded him a VA examination after he filed his original claim in August 1991, his claim would have been granted, presumably on the assumption that any psychiatrist or psychologist would have reached the same conclusion as Dr. R.R. did in 2005.  Unfortunately, there are a number of problems with the Veteran's arguments.

First of all, determinations regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell at 314 (emphasis added).  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  Thus, Dr. R.R.'s opinion is irrelevant to the issue of whether there is CUE in the April 1992 RO decision since it did not exist at the time of that decision.  

Additionally, a breach of VA's duty to notify and assist likewise does not constitute CUE.  See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  Thus, regardless of whether or not the Veteran's contention that he should have been afforded a VA examination when he submitted his original claim has any merit, the RO's failure to do so is not CUE.

Furthermore, even assuming that the Veteran was afforded a VA examination, it is impossible to say whether the examiner would have offered an opinion that was favorable to the Veteran's claim.  The Veteran appears to assume that every mental health professional who reviews the evidence of record would inevitably make the same decision as Dr. R.R.; however, experts often disagree, and despite the Veteran's insistence to the contrary, the evidence of record is subject to differing interpretations.  Based on the facts of record in April 1992, it would not be unreasonable to conclude that the Veteran's substance abuse, disrespectful attitude, and difficulty conforming to military discipline caused his problems in service, not an undiagnosed psychiatric disability, and that his current psychiatric condition did not have onset until 1986, four years after his separation from service.  Certainly, the opinion that the Veteran's problems in service were early manifestations of a psychiatric illness is not "undebatable."  

Ultimately, the Veteran's concern with the April 1992 decision is a dispute about how the RO weighed the evidence, which is not a basis for CUE.  The Veteran may sincerely believe that the April 1992 decision was wrong or unfair, but unfortunately he has not shown that there was CUE, which "is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  As the Board finds that there is no CUE in the April 1992 RO decision, an earlier effective date for a grant of service connection for an acquired psychiatric disability cannot be assigned on that basis.  

For all the above reasons, entitlement to an effective date earlier than February 10, 2005 for a grant of service connection for an acquired psychiatric disability is denied.  

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a personal hearing before a member of the Board.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

Entitlement to an effective date prior to February 10, 2005 for the grant of service connection and assignment of a 100 percent rating for the service-connected acquired psychiatric disorder is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


